Motion Denied and Order filed November 14, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00386-CR
                                    ____________

                           JUAN MACEDO, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1494135

                                      ORDER

      Appellant filed a motion requesting we direct the district clerk to supplement
the clerk’s record. The motion attaches an email conversation between appellant’s
lawyer and a deputy district clerk. The lawyer’s email identifies the document she
wants to be included in the clerk’s record and concludes, “Can you please file a
supplement with the record with the 14th COA?” The clerk’s response states in
relevant part, “You will have to file a request to supplement the clerk’s record first.
Once filed, I can supplement the record containing the said document.” Appellant’s
motion asserts the clerk will not supplement the record without a court order and
asks us to issue such an order.

      We disagree with appellant’s construction of the clerk’s response. It appears
the clerk was indicating the lawyer’s email did not suffice as a formal request for
supplementation under Texas Rule of Appellate Procedure 34.5(c)(1).

      Because we have no reason to believe the clerk will not supplement the record
once a proper request is received, we deny the motion.

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.